DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Maksim does not disclose a free jet ejection stream, the examiner points out that Reed is relied upon for the teaching free jet ejection streams. The applicant further argues that modifying the burner of Maksim to include free jets would change the principle of operation and render it unsatisfactory for its intended purpose. Specifically, the applicant points out that Maksim states that there is a “laminar, generally uniform cross-sectional flow of gas through the narrow opening 30” and “The narrow size of the opening 30 and the gas pressure setting allow the gas to flow out so that the flame produced by the gas flutters, rather than producing more of a gas jet stream which has a tendency to blow out.” The examiner points out that element 30 is not modified by the teachings of Reed, but rather element 32. Reed teaches ejection ports formed through the forward surface of the fuel discharge conduit. Element 32 is the fuel discharge conduit of Maksim. Forming the ejection ports through the surface of the conduit 32 instead of through elements 36 would not create an inherent interference with the operation of narrow opening 30. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues that there are no jet flow paths in Maksim which extend to the combustion zone. However, the rejection is based on the combination of Maksim and Reed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12, 23, 26, 27, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maksim (US 4411617 A), hereinafter Maksim, in view of Reed (US 3174527 A), hereinafter Reed.

Regarding claim 11, Maksim discloses a burner apparatus comprising:
(a) a burner wall (“an upright tubular, cylindrical air supply pipe 16”) wherein
said burner wall surrounds a flow passageway for air or other oxygen-containing gas which extends longitudinally through said burner wall from a rearward, inlet end to a forward end of said burner wall (“combustion air is forced under pressure, say 15 to 20 psi line pressure, through the air supply pipe 16 in the direction of the arrows 40 shown in FIG. 1”),

said flow passageway has at least one side at said forward discharge opening which, is substantially flat (“the top edge 33 of the air supply pipe 16”), 
(b) the burner apparatus having only a single fuel ejector tip (“An annular gas supply pipe 32 disposed within the chamber 26 surrounds the exterior wall of the air supply pipe 16”), the single fuel ejector tip being a T-Bar ejector comprising a longitudinally extending fuel riser (Figure 1, the pipe for “gas”) having a fuel discharge conduit on a distal end of the fuel riser (Element 32), for discharging a burner fuel, wherein the fuel discharge conduit extends laterally outside of said one side of said flow passageway and is positioned longitudinally forward of said rearward inlet end of said burner wall and longitudinally rearward of said forward end of said burner wall (Figure 1),
(c) said fuel discharge conduit having a plurality of fuel ejection ports formed through a forward surface of said fuel discharge conduit (The ports in element 32 leading into “upright standpipes 36”), wherein said fuel ejection ports extend along at least most of said fuel discharge conduit and are oriented in a direct or angled forward direction to deliver said burner fuel outside of said burner wall to said combustion zone (“flow of gas through the narrow opening 30 generally in the direction of the arrows 38”), and
(d) an ejection stream, of said burner fuel from each of said plurality of fuel ejection ports formed through said forward surface of said fuel discharge conduit travels, prior to combustion, along a path outside of said burner wall which extends to said combustion zone at and/or forwardly of said forward end of said burner wall (“a combustible gas/air mixture which produces a continuous, clean-burning blue flame when ignited”).

    PNG
    media_image1.png
    419
    514
    media_image1.png
    Greyscale

Maksim does not disclose said plurality of fuel ejection ports each having a free jet ejection stream of said burner fuel, the free jet ejection stream of said burner fuel from each of said plurality of fuel ejection ports formed through said forward surface of said fuel discharge conduit travels along a free jet flow path which begins at said forward surface of said fuel discharge conduit and extends from said forward surface of said fuel discharge conduit.

However, Reed teaches said plurality of fuel ejection ports each having a free jet ejection stream of said burner fuel, the free jet ejection stream of said burner fuel from each of said plurality of fuel ejection ports formed through said forward surface of said fuel discharge conduit travels along a free jet flow path which begins at said forward surface of said fuel discharge conduit and extends from said forward surface of said fuel discharge conduit (“gaseous fuel inlet heads 42 and 42' which are rearwardly attached to gaseous fuel supply conduits 44. The gaseous fuel, such as methane, or liquified petroleum gas (L.P.G.) such as butane or propane, passes through a multiplicity of horizontal ports 43 and 43'”).

    PNG
    media_image2.png
    277
    436
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    258
    255
    media_image3.png
    Greyscale

In view of Reed’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include said plurality of fuel ejection ports each having a free jet ejection stream of said burner fuel, the free jet ejection stream of said burner fuel from each of said plurality of fuel ejection ports formed through said forward surface of said fuel discharge conduit travels along a free jet flow path which begins at said forward surface of said fuel discharge conduit and extends from said forward surface of said fuel discharge conduit as is taught in Reed, in the burner apparatus disclosed by Maksim.
One would have been motivated to include said plurality of fuel ejection ports each having a free jet ejection stream of said burner fuel, the free jet ejection stream of said burner fuel from each of said plurality of fuel ejection ports formed through said forward surface of said fuel discharge conduit travels 

Regarding claim 12, Maksim, as modified by Reed, discloses the burner apparatus of claim 11 wherein said fuel discharge conduit includes said plurality of fuel discharge ports (The openings of conduit 32 as modified).

Regarding claim 23, Maksim discloses a burner apparatus comprising:
(a) a burner wall wherein
said burner wall surrounds a flow passageway for air or other oxygen-containing gas which extends longitudinally through said burner wall from a rearward inlet end to a forward end of said burner wall and 
said flow passageway has a longitudinally forward discharge opening at said, forward end of said burner wall for discharging said air or other oxygen-containing gas into a combustion zone (“an upright tubular, cylindrical air supply pipe 16 extending around a circular opening 18”),
(b)    the burner apparatus having only a single fuel ejector tip, the single fuel ejector tin being a continuous fuel discharge ring which is positioned outside of said flow passageway for discharging a burner fuel, said continuous fuel discharge ring entirely surrounding, laterally, said flow passageway, and said continuous fuel discharge ring being positioned longitudinally forward of said rearward inlet, end of said burner wall and longitudinally rearward of said forward end of said burner wall (“An annular gas supply pipe 32 disposed within the chamber 26 surrounds the exterior wall of the air supply pipe 16”),
(c)    said continuous fuel discharge ring having a plurality of fuel ejection ports formed through a forward surface of said continuous fuel discharge ring from each of which a jet ejection stream of said burner fuel is discharged, wherein said fuel ejection ports entirely surround said flow passageway and are oriented in a direct or angled forward direction to deliver said burner fuel outside of said burner wall to said combustion zone (The ports in element 32 leading into “upright standpipes 36”), and


Maksim does not disclose wherein each ejection stream is a free jet ejection stream, the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring.

However, Reed teaches wherein each ejection stream is a free jet ejection stream, the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring (“gaseous fuel inlet heads 42 and 42' which are rearwardly attached to gaseous fuel supply conduits 44. The gaseous fuel, such as methane, or liquified petroleum gas (L.P.G.) such as butane or propane, passes through a multiplicity of horizontal ports 43 and 43'”).

In view of Reed’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each ejection stream is a free jet ejection stream, the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring as is taught in Reed, in the burner apparatus disclosed by Maksim.
One would have been motivated to include wherein each ejection stream is a free jet ejection stream, the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring because a discharge conduit with a plurality of holes requires fewer parts than a discharge conduit with a plurality of risers. Therefore, using the arrangement of outlets of Reed will reduce the number of components in Maksim.

Regarding claim 26, Maksim, as modified by Reed, discloses the burner apparatus of claim 23 wherein said continuous fuel discharge ring includes said plurality of fuel ejection ports (Ports of element 32 as modified).

Regarding claim 27, Maksim, as modified by Reed, discloses the burner apparatus of claim 23 wherein said burner wall has a circular cross-sectional shape and said continuous fuel discharge ring is circular (Figure 1).

Regarding claim 37, Maksim, as modified by Reed, discloses the burner apparatus of claim 23 wherein said burner fuel comprises a gas fuel ("a fuel such as natural gas").

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maksim, in view of Jones (US 20020197574 A1), hereinafter Jones.

Regarding claim 11, Maksim discloses a burner apparatus comprising:
(a) a burner wall (“an upright tubular, cylindrical air supply pipe 16”) wherein
said burner wall surrounds a flow passageway for air or other oxygen-containing gas which extends longitudinally through said burner wall from a rearward, inlet end to a forward end of said burner wall (“combustion air is forced under pressure, say 15 to 20 psi line pressure, through the air supply pipe 16 in the direction of the arrows 40 shown in FIG. 1”),
said flow passageway has a longitudinally forward discharge opening at said forward end of said burner wall for discharging said air or other oxygen-containing gas into a combustion zone (Figure 1), and
said flow passageway has at least one side at said forward discharge opening which, is substantially flat (“the top edge 33 of the air supply pipe 16”), 
(b) the burner apparatus having only a single fuel ejector tip (“An annular gas supply pipe 32 disposed within the chamber 26 surrounds the exterior wall of the air supply pipe 16”), the single fuel ejector tip being a T-Bar ejector comprising a longitudinally extending fuel riser (Figure 1, the pipe for 
(c) said fuel discharge conduit having a fuel ejector formed through said forward surface of said fuel discharge conduit (The ports in element 32 leading into “upright standpipes 36”), from which a jet ejection stream of said burner fuel is discharged, wherein the fuel ejector is oriented in a direct or angled forward direction to deliver said burner fuel outside of said burner wall to said combustion zone (“flow of gas through the narrow opening 30 generally in the direction of the arrows 38”), and
 (d) an ejection stream, of said burner fuel from each of said plurality of fuel ejection ports formed through said forward surface of said fuel discharge conduit travels, prior to combustion, along a path outside of said burner wall which extends to said combustion zone at and/or forwardly of said forward end of said burner wall (“a combustible gas/air mixture which produces a continuous, clean-burning blue flame when ignited”).

Maksim does not disclose said ejection port being a single fuel ejection slot formed through said forward surface of said fuel discharge conduit, wherein the single fuel ejection slot extends along at least most of said fuel discharge conduit, the ejection stream being a free jet ejection stream, from said single fuel ejection slot formed through said forward surface of said fuel discharge conduit which travels along a free jet flow path which begins at said forward surface of said fuel discharge conduit and extends from said forward surface of said fuel discharge conduit.

However, Jones teaches said ejection port being a single fuel ejection slot formed through said forward surface of said fuel discharge conduit, wherein the single fuel ejection slot extends along at least most of said fuel discharge conduit, the ejection stream being a free jet ejection stream, from said single fuel ejection slot formed through said forward surface of said fuel discharge conduit which travels along a free jet flow path which begins at said forward surface of said fuel discharge conduit and extends from 

    PNG
    media_image4.png
    560
    513
    media_image4.png
    Greyscale

In view of Jones’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include said ejection port being a single fuel ejection slot formed through said forward surface of said fuel discharge conduit, wherein the single fuel ejection slot extends along at least most of said fuel discharge conduit, the ejection stream being a free jet ejection stream, from said single fuel ejection slot formed through said forward surface of said fuel discharge conduit which travels along a free jet flow path which begins at said forward surface of said fuel 
One would have been motivated to include said ejection port being a single fuel ejection slot formed through said forward surface of said fuel discharge conduit, wherein the single fuel ejection slot extends along at least most of said fuel discharge conduit, the ejection stream being a free jet ejection stream, from said single fuel ejection slot formed through said forward surface of said fuel discharge conduit which travels along a free jet flow path which begins at said forward surface of said fuel discharge conduit and extends from said forward surface of said fuel discharge conduit because a conduit with a continuous opening has fewer components than a conduit with a plurality of risers. Therefore, incorporating the fuel ejection structure of Jones will reduce the number of components in Maksim.

Regarding claim 23, Maksim discloses a burner apparatus comprising:
(a) a burner wall wherein
said burner wall surrounds a flow passageway for air or other oxygen-containing gas which extends longitudinally through said burner wall from a rearward inlet end to a forward end of said burner wall and 
said flow passageway has a longitudinally forward discharge opening at said, forward end of said burner wall for discharging said air or other oxygen-containing gas into a combustion zone (“an upright tubular, cylindrical air supply pipe 16 extending around a circular opening 18”),
(b)    the burner apparatus having only a single fuel ejector tip, the single fuel ejector tin being a continuous fuel discharge ring which is positioned outside of said flow passageway for discharging a burner fuel, said continuous fuel discharge ring entirely surrounding, laterally, said flow passageway, and said continuous fuel discharge ring being positioned longitudinally forward of said rearward inlet, end of said burner wall and longitudinally rearward of said forward end of said burner wall (“An annular gas supply pipe 32 disposed within the chamber 26 surrounds the exterior wall of the air supply pipe 16”),
(c) said continuous fuel discharge ring having a fuel ejector formed through said forward surface of said continuous fuel discharge ring, from which a jet ejection stream of said burner fuel is discharged, wherein the fuel ejector entirely surrounds said flow passageway and is oriented in a direct or angled 
(d) the free jet ejection stream of said burner fuel from said fuel ejector formed through said forward surface of said continuous fuel discharge ring which travels, prior to combustion, along a jet flow path, outside of said burner wall which extends to said combustion zone at and/or forwardly of said forward end of said burner wall (“a combustible gas/air mixture which produces a continuous, clean-burning blue flame when ignited”). 

Maksim does not disclose wherein said fuel ejector is a single fuel ejection slot from which a free jet ejection stream of said burner fuel is discharged, and the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring.

However, Jones teaches wherein said fuel ejector is a single fuel ejection slot from which a free jet ejection stream of said burner fuel is discharged, and the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring (“a continuous annular opening 150” formed at the front of the conduit 151).

In view of Jones’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said fuel ejector is a single fuel ejection slot from which a free jet ejection stream of said burner fuel is discharged, and the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring as is taught in Jones, in the burner apparatus disclosed by Maksim.
One would have been motivated to include wherein said fuel ejector is a single fuel ejection slot from which a free jet ejection stream of said burner fuel is discharged, and the free jet ejection stream travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge .

Claims 13, 14, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Maksim, in view of Jones, and further in view of Zink (US 6499990 B1), hereinafter Zink990.

Regarding claims 13 and 14, Maksim, as modified by Jones, discloses the burner apparatus of claim 11 wherein:
said forward end of said burner wall has a laterally extending outer edge on said one side of said flow passageway (Outer edge of 33); and
said fuel discharge conduit includes said single fuel ejection slot (By the modification of Jones).

Maksim, as modified by Jones, does not disclose:
said fuel ejection slot is oriented to eject said free jet ejection stream of said burner fuel from said forward surface of said fuel discharge conduit toward said laterally extending outer edge of said forward end of said burner wall; or
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall.

However, Zink990 teaches: 
said fuel ejector is oriented to eject said free jet ejection stream of said burner fuel from said forward surface of said fuel discharge conduit toward said laterally extending outer edge of said forward end of said burner wall (Figure 2. Zink is modified to possess fuel ejection ports directly on the forward surface of the ring); and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall (Figure 2, either of "impact ledges 42" not adjacent 44).

    PNG
    media_image5.png
    755
    496
    media_image5.png
    Greyscale

In view of Zink990’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
said fuel ejector is oriented to eject said free jet ejection stream of said burner fuel from said forward surface of said fuel discharge conduit toward said laterally extending outer edge of said forward end of said burner wall; and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall as is taught in Zink990, in the burner apparatus disclosed by Maksim.
One would have been motivated to include: 

wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall because Zink990 states “The inventive burner preferably comprises a plurality of ejectors positioned outside of the burner wall and preferably also comprises one or more exterior impact structures positioned to assist in further mixing the flue gas with the fuel” and “Because the entire quantity of fuel gas used in the inventive burner is so well conditioned with furnace flue gases prior to mixing with the air 28 in combustion zone 46, combustion occurs at a significantly reduced flame temperature, thus resulting in lower NOx emissions.” Therefore, directing the fuel toward ledges of the wall will reduce NOx emissions.

Regarding claims 30 and 33, Maksim, as modified by Jones, discloses the burner apparatus of claim 23 wherein:
said forward end of said burner wall has an outer edge (Outer edge of 33); and
said continuous fuel discharge ring includes said single fuel ejection slot (By the modification of Jones).

Maksim, as modified by Jones, does not disclose:
said fuel ejection is oriented to eject said free jet ejection stream of said burner fuel toward said laterally extending outer edge of said forward end of said burner wall; or 
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said continuous fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall.

However, Zink990 teaches:

wherein said burner wall further includes an outer fuel impact ledge which is positioned between said continuous fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall (Figure 2, either of "impact ledges 42" not adjacent 44).

In view of Zink990’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
said fuel ejection is oriented to eject said free jet ejection stream of said burner fuel toward said laterally extending outer edge of said forward end of said burner wall; and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said continuous fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall as is taught in Zink990, in the burner apparatus disclosed by Maksim.
One would have been motivated to include: 
said fuel ejection is oriented to eject said free jet ejection stream of said burner fuel toward said laterally extending outer edge of said forward end of said burner wall; and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said continuous fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall because Zink990 states “The inventive burner preferably comprises a plurality of ejectors positioned outside of the burner wall and preferably also comprises one or more exterior impact structures positioned to assist in further mixing the flue gas with the fuel” and “Because the entire quantity of fuel gas used in the inventive burner is so well conditioned with furnace flue gases prior to mixing with the air 28 in combustion zone 46, combustion occurs at a significantly reduced flame temperature, thus resulting in lower NOx emissions.” Therefore, directing the fuel toward ledges of the wall will reduce NOx emissions.

Claims 15, 16, 18, 19, 21, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maksim, in view of Reed, and further in view of Zink990.

Regarding claims 15 and 16, Maksim, as modified by Reed, discloses the burner apparatus of claim 11 wherein:
said forward end of said burner wall has a laterally extending outer edge on said one side of said flow passageway (Outer edge of 33);
said fuel discharge conduit includes said plurality of fuel ejection ports (Ejections ports of 32 as presently modified).

Maksim, as modified by Reed, does not disclose: 
wherein at least a portion of said plurality of fuel ejection ports are oriented to eject said free jet ejection stream of said burner fuel from each of said portion of said plurality of said fuel ejection ports toward said laterally extending outer edge of said forward end of said burner wall; or 
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said elongate fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall.

However, Zink990 teaches:
wherein at least a portion of said plurality of fuel ejection ports are oriented to eject said free jet ejection stream of said burner fuel from each of said portion of said plurality of said fuel ejection ports toward said laterally extending outer edge of said forward end of said burner wall (Figure 2); and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said elongate fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall (Figure 2, either of "impact ledges 42" not adjacent 44).

In view of Zink990’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:

wherein said burner wall further includes an outer fuel impact ledge which is positioned between said elongate fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall as is taught in Zink990, in the burner apparatus disclosed by Maksim.
One would have been motivated to include: 
wherein at least a portion of said plurality of fuel ejection ports are oriented to eject said free jet ejection stream of said burner fuel from each of said portion of said plurality of said fuel ejection ports toward said laterally extending outer edge of said forward end of said burner wall; and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said elongate fuel discharge conduit and said laterally extending outer edge of said forward end of said burner wall because Zink990 states “The inventive burner preferably comprises a plurality of ejectors positioned outside of the burner wall and preferably also comprises one or more exterior impact structures positioned to assist in further mixing the flue gas with the fuel” and “Because the entire quantity of fuel gas used in the inventive burner is so well conditioned with furnace flue gases prior to mixing with the air 28 in combustion zone 46, combustion occurs at a significantly reduced flame temperature, thus resulting in lower NOx emissions.” Therefore, directing the fuel toward ledges of the wall will reduce NOx emissions.

Regarding claim 18, 19, and 21, Maksim discloses a method of operating a burner, the burner comprising only a single fuel ejection tip and the method comprising the steps of:
(a) delivering air or other oxygen-containing gas through a flow passageway surrounded by a burner wall, said burner wall being positioned in an interior of a fired heating system, said burner wall having a longitudinal axis which extends through said flow passageway, and said flow passageway having a longitudinally forward discharge opening at a forward end of said burner wall from which said air or other oxygen-containing gas is discharged into a combustion zone (“an upright tubular, cylindrical air supply pipe 16 extending around a circular opening 18”),

(c) ejecting from each of said plurality of said fuel ejection ports formed through said forward surface of said continuous fuel discharge ring, a jet ejection stream of said burner fuel which travels, prior to combustion, along a jet flow path outside of said burner wall which extends to said combustion zone at and/or forwardly of said forward end of said burner wall (“a combustible gas/air mixture which produces a continuous, clean-burning blue flame when ignited”);
wherein said continuous fuel discharge ring includes said plurality of fuel ejection ports surrounding said flow passageway (The ports in element 32 leading into “upright standpipes 36”); and
said forward end of said burner wall has an outer edge (Outer edge of 33).

Maksim does not disclose:
wherein the jet ejection stream is a free jet ejection stream which travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring so that, prior to being combined with air or other oxygen-containing gas and combusted in said, combustion zone, said free jet ejection stream of said burner fuel from each of said plurality of said fuel ejection of said continuous fuel discharge ring is conditioned, in its entirety, with flue gas in said interior of said fired heating system; or


However, Reed teaches wherein the jet ejection stream is a free jet ejection stream which travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring (“gaseous fuel inlet heads 42 and 42' which are rearwardly attached to gaseous fuel supply conduits 44. The gaseous fuel, such as methane, or liquified petroleum gas (L.P.G.) such as butane or propane, passes through a multiplicity of horizontal ports 43 and 43'”).

In view of Reed’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the jet ejection stream is a free jet ejection stream which travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring as is taught in Reed, in the burner apparatus disclosed by Maksim.
One would have been motivated to include wherein the jet ejection stream is a free jet ejection stream which travels along a free jet flow path which begins at said forward surface of said continuous fuel discharge ring and extends from said forward surface of said continuous fuel discharge ring because a discharge conduit with a plurality of holes requires fewer parts than a discharge conduit with a plurality of risers. Therefore, using the arrangement of outlets of Reed will reduce the number of components in Maksim. 

Maksim, as modified by Reed, does not disclose:
prior to being combined with air or other oxygen-containing gas and combusted in said, combustion zone, said free jet ejection stream of said burner fuel from each of said plurality of said fuel ejection of said continuous fuel discharge ring is conditioned, in its entirety, with flue gas in said interior of said fired heating system; or


However, Zink990 teaches:
prior to being combined with air or other oxygen-containing gas and combusted in said, combustion zone, said free jet ejection stream of said burner fuel from each of said plurality of said fuel ejection of said continuous fuel discharge ring is conditioned, in its entirety, with flue gas in said interior of said fired heating system (“fuel gas which is ejected outside of a burner wall in free jet flow such that at least a portion of the flue gas is entrained in the fuel gas as it travels to a combustion zone at the forward end of the burner wall”); and
at least a portion of said plurality of fuel ejection ports eject said free jet ejection stream of said burner fuel from said forward surface of said fuel discharge ring toward said outer edge of said forward end of said burner wall (Figure 2. Zink is modified to possess fuel ejection ports directly on the forward surface of the ring). 

In view of Zink990’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
prior to being combined with air or other oxygen-containing gas and combusted in said, combustion zone, said free jet ejection stream of said burner fuel from each of said plurality of said fuel ejection of said continuous fuel discharge ring is conditioned, in its entirety, with flue gas in said interior of said fired heating system; and
at least a portion of said plurality of fuel ejection ports eject said free jet ejection stream of said burner fuel from said forward surface of said fuel discharge ring toward said outer edge of said forward end of said burner wall as is taught in Zink990, in the burner apparatus disclosed by Maksim.
One would have been motivated to include: 
prior to being combined with air or other oxygen-containing gas and combusted in said, combustion zone, said free jet ejection stream of said burner fuel from each of said plurality of said fuel 
at least a portion of said plurality of fuel ejection ports eject said free jet ejection stream of said burner fuel from said forward surface of said fuel discharge ring toward said outer edge of said forward end of said burner wall because Zink990 states “The inventive burner preferably comprises a plurality of ejectors positioned outside of the burner wall and preferably also comprises one or more exterior impact structures positioned to assist in further mixing the flue gas with the fuel” and “Because the entire quantity of fuel gas used in the inventive burner is so well conditioned with furnace flue gases prior to mixing with the air 28 in combustion zone 46, combustion occurs at a significantly reduced flame temperature, thus resulting in lower NOx emissions.” Therefore, directing the fuel toward ledges of the wall and mixing with the flue gases will reduce NOx emissions.

Regarding claims 28 and 29, Maksim, as modified by Reed, discloses the burner apparatus of claim 23 wherein:
said forward end of said burner wall has an outer edge (Outer edge of 33); and
said continuous fuel discharge ring includes said plurality of fuel ejection ports (Ports of element 32 as modified).

Maksim, as modified by Reed, does not disclose:
at least a portion of said plurality of fuel ejection ports are oriented to eject said free jet ejection stream of said burner fuel from said forward surface of said continuous fuel discharge ring toward said outer edge of said forward end of said burner wall; or
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall.

However, Zink990 teaches:

wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall (Figure 2, either of "impact ledges 42" not adjacent 44).

In view of Zink990’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
at least a portion of said plurality of fuel ejection ports are oriented to eject said free jet ejection stream of said burner fuel from said forward surface of said continuous fuel discharge ring toward said outer edge of said forward end of said burner wall; and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall as is taught in Zink990, in the burner apparatus disclosed by Maksim.
One would have been motivated to include: 
at least a portion of said plurality of fuel ejection ports are oriented to eject said free jet ejection stream of said burner fuel from said forward surface of said continuous fuel discharge ring toward said outer edge of said forward end of said burner wall; and
wherein said burner wall further includes an outer fuel impact ledge which is positioned between said fuel discharge ring and said outer edge of said forward end of said burner wall and which surrounds said burner wall because Zink990 states “The inventive burner preferably comprises a plurality of ejectors positioned outside of the burner wall and preferably also comprises one or more exterior impact structures positioned to assist in further mixing the flue gas with the fuel” and “Because the entire quantity of fuel gas used in the inventive burner is so well conditioned with furnace flue gases prior to mixing with the air 28 in combustion zone 46, combustion occurs at a significantly reduced flame temperature, thus .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maksim, in view of Reed, in view of Zink990, and further in view of Poe (US 20070292811 A1), hereinafter Poe.

Regarding claim 22, Maksim, as modified by Reed and Zink990, discloses the method of claim 18 further comprising delivering said burner fuel to said continuous fuel discharge ring located inside of said interior of said fired heating system (Figure 1, the pipe for “gas”).

Maksim, as modified by Reed and Zink990, does not disclose delivering said burner fuel via a plurality of risers connected between said continuous fuel discharge ring and a fuel supply manifold positioned longitudinally rearward of said rearward inlet end of said burner wall and outside of said interior of said fired heating system.

However, Poe teaches delivering said burner fuel via a plurality of risers connected between said continuous fuel discharge ring and a fuel supply manifold positioned longitudinally rearward of said rearward inlet end of said burner wall and outside of said interior of said fired heating system (“A pair of venturi mixers 196 feed pre-mix streams of fuel gas and air into the membrane 192. Each venturi mixer 196 includes an inner gas riser 198 connected to a source of fuel gas” and “The risers 198 are typically interconnected by a conduit 220 which is connected to the separate source of fuel gas”).

    PNG
    media_image6.png
    774
    566
    media_image6.png
    Greyscale

In view of Poe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include delivering said burner fuel via a plurality of risers 
One would have been motivated to include delivering said burner fuel via a plurality of risers connected between said continuous fuel discharge ring and a fuel supply manifold positioned longitudinally rearward of said rearward inlet end of said burner wall and outside of said interior of said fired heating system because Poe states “unit 190 delivers the fuel symmetrically.” This is assisted by multiple risers. Therefore, including two risers to the distribution ring will promote symmetry in fuel delivery.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maksim, in view of Reed, and further in view of Poe.

Regarding claim 35, Maksim, as modified by Reed, discloses the burner apparatus of claim 23. 

Maksim, as modified by Reed, does not disclose (i) a fuel supply manifold positioned longitudinally rearward of said rearward inlet end of said burner wall and (ii) a plurality of fuel delivery risers which extend forwardly from said fuel supply manifold to said continuous fuel discharge ring.

However, Poe teaches (i) a fuel supply manifold positioned longitudinally rearward of said rearward inlet end of said burner wall and (ii) a plurality of fuel delivery risers which extend forwardly from said fuel supply manifold to said continuous fuel discharge ring (“A pair of venturi mixers 196 feed pre-mix streams of fuel gas and air into the membrane 192. Each venturi mixer 196 includes an inner gas riser 198 connected to a source of fuel gas” and “The risers 198 are typically interconnected by a conduit 220 which is connected to the separate source of fuel gas”).

In view of Poe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (i) a fuel supply manifold positioned longitudinally 
One would have been motivated to include wherein (i) a fuel supply manifold positioned longitudinally rearward of said rearward inlet end of said burner wall and (ii) a plurality of fuel delivery risers which extend forwardly from said fuel supply manifold to said continuous fuel discharge ring because Poe states “unit 190 delivers the fuel symmetrically.” This is assisted by multiple risers. Therefore, including two risers from a manifold to the distribution ring will promote symmetry in fuel delivery.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Maksim, in view of Reed, and further in view of Zink (US 7670135 B1), hereinafter Zink135.

Regarding claim 38, Maksim, as modified by Reed, discloses the burner apparatus of claim 23. 

Maksim, as modified by Reed, does not disclose wherein said burner fuel comprises a liquid fuel.

However, Zink135 teaches wherein a burner fuel comprises a liquid fuel ("The present invention can be used in burners designed for combusting gas fuel, liquid fuel, or a combination thereof").

In view of Zink135’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the burner is additionally configured to burn a liquid fuel as is taught in Zink135, in the burner apparatus disclosed by Maksim.
One would have been motivated to include wherein the burner is additionally configured to burn a liquid fuel because increasing the number of different fuels the device burns increases the usefulness of the device and limits the effect of market fuel price fluctuation.

Conclusion
:
Okigami (US 4496306 A) figure 1

    PNG
    media_image7.png
    384
    676
    media_image7.png
    Greyscale

Martin (US 5073105 A) “the fuel introduced into the burner assembly can be a gaseous fuel or liquid fuel as desired” and figure 1

    PNG
    media_image8.png
    408
    359
    media_image8.png
    Greyscale

Schwartz (US 5195884 A) figure 1

    PNG
    media_image9.png
    393
    282
    media_image9.png
    Greyscale

Johnson (US 5688115 A) figure 1

    PNG
    media_image10.png
    315
    449
    media_image10.png
    Greyscale

Benson (US 6672858 B1) figure 1

    PNG
    media_image11.png
    608
    485
    media_image11.png
    Greyscale

Chung (US 6695609 B1) figure 1

    PNG
    media_image12.png
    369
    440
    media_image12.png
    Greyscale

Zink (US 20130122440 A1) figure 2

    PNG
    media_image13.png
    588
    500
    media_image13.png
    Greyscale

Griffin (US 20050115244 A1) “The gas supply element 13 may be designed as an annular supply slot for forming a single fuel injection channel 8 on one hand or it may also be divided into separate fuel supply channels”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799